Citation Nr: 0936664	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-22 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, as part of the Benefits Delivery at 
Discharge (BDD) program.  The purpose of the BDD program is 
to help ensure a smooth transition from military to civilian 
status by allowing service members to file pre-discharge 
claims for disability compensation with VA.  In order to 
facilitate the quick processing of claims under the BDD 
program, the Virtual VA paperless claims processing system is 
utilized.  Instead of paper, a highly secured electronic 
repository is used to store and review every document 
involved in the claims process.  The use of this system 
allows VA to leverage information technology in order to more 
quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the 
Virtual VA system, any future consideration of 
this appellant's case should take into consideration the 
existence of this electronic record.

A review of the record reveals that the Veteran initially 
filed a notice of disagreement with four additional claims.  
However, he indicated on his substantive appeal, VA Form 9, 
which was received in July 2008, that he wished only to 
appeal the single issue of entitlement to service connection 
for hypertension.  Therefore, the Board has jurisdiction over 
this claim alone.

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing in Seattle, Washington in 
July 2009 to present testimony on the issue on appeal.  Since 
that time, he has submitted additional evidence, with a 
waiver of RO jurisdiction over that evidence.  The hearing 
transcript has been associated with the electronic file.



FINDINGS OF FACT

1.  Manifestations sufficient to identify hypertension were 
noted during the Veteran's service, to include diagnoses in 
November 1994 and March 1997, which establish that his 
hypertension was a chronic disability.

2.  Post-service medical evidence confirms a current 
diagnosis of hypertension. 


CONCLUSION OF LAW

Hypertension was incurred in the Veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for hypertension, which 
he contends initially manifested in service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. 
§ 3.303 (2008); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Regulations also state that if a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. 
§ 3.303(b) (2008).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.

The medical evidence shows that in January 2008, the Veteran 
was prescribed medication for his diagnosis of hypertension.  
Current treatment records dated as late as May 2009 confirm 
that he continues to be treated for hypertension.  

While the examiner at the Veteran's May 2007 pre-discharge VA 
examination found that no pathology existed to confirm a 
diagnosis, the more recent evidence which confirms treatment 
for the disability is more probative.  Thus, a current 
disability is established, meeting the first element of 
service connection. 

The Veteran's service treatment records cover his entire 
military career from 1977 to 2007.  They include his 
September 1977 entrance examination, at which time his blood 
pressure was noted to be within normal limits, at 118 over 
80.  A close review of the subsequent records demonstrates 
that in November 1994, he underwent a pressure scan test, 
which monitored his blood pressure over a 24-hour period to 
determine the average level.  As a result of this test, a 
diagnosis of mild hypertension was rendered.  The Veteran has 
testified that he went in for this test because he was 
experiencing headaches and would get flush.  A telephone 
consult note in March 1997 indicated that the Veteran was on 
medication for hypertension. 

On this evidence, it is clear that the Veteran had an in-
service diagnosis of this disability, satisfying the second 
element of establishing service connection. 

The remaining question is whether the Veteran's current 
diagnosis of hypertension is related to his in-service 
diagnosis of the same.  Although it appears that the 
Veteran's hypertension was not of such severity in service so 
as to require frequent changes in medication or other formal 
treatment, there is no doubt that the initial manifestation 
of the disease was while he was on active duty.  Treatment in 
1994 and 1997 support that it was chronic.  Furthermore, 
during his hearing before the undersigned, the Veteran 
testified credibly that because he was in the nursing field 
in service, it was easy to watch his levels and control it on 
his own.  He also testified credibly that he continued to be 
on the same medication after he separated from service.  
Treatment records in January 2008, just months after his 
separation, confirm that he was on medication for 
hypertension.  Therefore, the Board finds that his 
hypertension was a chronic disability in service, which 
continues to be diagnosed and treated currently.  
Accordingly, service connection is warranted.

As a final matter, the agency of original jurisdiction (AOJ) 
has a duty to notify and assist the Veteran pursuant to 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.159 (2008).  As discussed above, service connection for 
hypertension is warranted; therefore, a full discussion of 
whether VA met these duties is not needed, as a full grant of 
the benefits sought has been awarded.  It is important to 
note, however, that although the record reflects that the AOJ 
has not provided notice with respect to the initial 
disability rating and effective date elements of the claim, 
those matters are not currently before the Board and the AOJ 
will have the opportunity to provide the required notice 
before its decision.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

ORDER

Entitlement to service connection for hypertension is 
granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


